DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on March 4, 2021 is entered.

	Claims 21-28 have been added.

	Claims 1-28 are pending.

	Claims 9-12, 18-20, 27, and 28 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1-8, 13-17, and newly added claims 21-26 are pending and currently under consideration as they read on the elected invention.

3.	In view of applicant’s amendment, the previous rejection 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record. 

Dependent claim 5 is drawn to a recombinant IgG Fc-containing molecule comprising a variant CH2 domain comprising 265A, 297A, and 329A, wherein the variant CH2 domain comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:60 (wild-type human IgG1 CH2 domain), wherein the recombinant IgG1 Fc-containing molecule exhibits reduced binding to C1q and at least one Fcγ receptor.  Claims 6, 15, and 16 are drawn to a recombinant IgG Fc-containing molecule comprising a variant CH2 domain comprising 265A, 297A, and 329A, wherein the variant CH2 domain comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of the human IgG1 Fc domain comprising SEQ ID NO:43 (wild-type human IgG1 Fc starting at C226), wherein the recombinant IgG1 Fc-containing molecule exhibits reduced binding to C1q and at least one Fcγ receptor.  


	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the independent claims have been amended to amino acid substitution 265A, 297A, and 329A. As such, applicant asserts that the specification provides adequate written description support for the claims and the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments, the problem here is that the claims still encompassing the “at least 90%” sequence identity language (to SEQ ID NO:60 or to SEQ ID NO:43), which read on more variations than the three amino acid substitutions 265A, 297A, and 329A as recited. Yet the specification does not describe the particular physical or chemical characteristics for mutations that can be made in SEQ ID NO:60 or SEQ ID NO:48 in addition to positions D265, N297, and P329A, in order to produce a CH2  variant that is at least 90% identical to SEQ ID NO:60 or at least 90% identical to SEQ ID NO:43 and their correlations between the mutations and the functions as recited.

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.

     	It does not appear based upon the disclosure of human IgG1 Fc variant comprising having specific amino acid substitutions in specific positions (D265A/N297A/P329A) and the human anti-CD3 IgG1 antibody alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the 

	As such, applicant’s arguments have not been found persuasive.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-8, 13-17, and newly added claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Regula et al. (US 2016/0068613, published on March 10, 2016) or Van Dijk et al. (US 20160347847) or Basi et al. (US 20140127225) for the reasons of record.

	Regula et al. teach antibodies with reduced effector functions including those with substitutions in positions 265, 297, and 329 in the Fc region (e.g. see [0518] and claim 15), wherein the effector functions including complement dependent cytotoxicity (CDC) (e.g. see [0121]).  Regula et al. teach effector functions such as CDC or ADCC are unnecessary or deleterious (e.g. see [0517]). Regula et al. teach IgG antibodies containing Fc region comprising amino acid substitution in one or more positions including D265A, N297A, and P329A, (e.g. see [0693]).  Regula et al. teach that the antibodies can be human IgG1 and contains a binding site of an antibody (e.g. see claims 1-31).  

	Van Dijk et al. teach a human IgG1 anti-OX40 antibody comprising an Fc variant comprising amino acid substitutions N297A or D265A/P329A (e.g. see [0026]-[0027]).  Van Dijk et al. teach human IgG1 comprising an Fc variant comprising amino acid substitutions 

	Basi et al. teach a humanized IgG1 antibody comprising a variant Fc comprising amino acid substitution at one or more positions including 265, 297, and 329 (e.g. see [0017]).  
Basi et al. teach “[b]ecause antibodies of the invention are used to treat diseases in which pathology is in part mediated by activated forms of complement, it is preferred to include one more substitutions that reduce complement mediated cytotoxicity. Reduction in complement mediated cytotoxicity can be accomplished with or without reduction in Fc receptor binding depending on the nature of the mutation(s). Antibodies with reduced complement mediated cytotoxicity but little or no reduction in Fc receptor allow a desired effect of Fc-mediated phagocytosis of iC3b without activating complement, which may contribute to side effects. Exemplary mutations known to reduce complement-mediated cytotoxicity in human constant regions include mutations at positions 241, 264, 265, 270, 296, 297, 322, 329 and 331. Mutations in positions 318, 320, and 322 have been reported to reduce complement activation in mouse antibodies. Alanine is a preferred residue to occupy these positions in a mutated constant region. Some exemplary human mutations that have been used include F241A, V264A, D265A, V296A, N297A, K322A, and P331S in human IgG3 and D270A or E, N297Q, K.sub.322A, P329A, and P331S in human IgG1. The combination of E318A, K320A, R322A mutations can also be used, particularly in human & mouse IgG1 antibodies, to eliminate Clq binding to the Fc region. Here, as elsewhere, the EU numbering scheme is used for numbering amino acids in the constant region of an antibody”.

	The reference teachings differ from the instant invention by not exemplifying a IgG1 Fc comprising amino acid substitutions D265A/N297A/P329A.  However, given that all of the references teach that mutations N265A, N297A, and P329A can reduce effector functions such as CDC activity, it would be obvious to one of ordinary skill in the art at the time the invention was filed to combine these three substitutions for an Fc variant with reduced CDC activity suitable to treat diseases mediated by activated forms of complement or reduce side effect associated with CDC activity.  Combining the teachings of Regula et al., Van Dijk et al., and Basi et al. by known point mutation methods would have yielded predictable results of an Fc 

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the amended claims recites three specific amino acid substitutions which are not disclosed or suggested in the prior art.  Applicant argues that a challenge remains to identify a combination substitutions that would result in reduced FcγR binding while do not negatively impact other key properties such as manufacturability, pharmacokinetics, or antigenicity.  Applicant asserts only through experimentation were applicants able to arrive at the claimed combination substitutions as shown in Examples 1-5 of the instant specification. As such, applicant asserts that the rejection should be withdrawn.

	This is not found persuasive for following reasons:
	
	Contrary to applicant’s arguments the prior art do not teach or suggest the claimed combination substitutions 265A/297A/329A, note that the all the claimed substitutions were known in the prior art. For example, Regular et al. teach:

	
    PNG
    media_image1.png
    107
    417
    media_image1.png
    Greyscale







	

	
    PNG
    media_image2.png
    137
    305
    media_image2.png
    Greyscale


	Basi et al. teach small set of positions 241, 265, 265, 270, 296, 297, 322, 329, and 331 (all located in human IgG CH2 region) in the human IgG constant region when mutated with alanine can reduce complement-mediated cytotoxicity (e.g. see [0017]).

	As such, all of the three claimed substitutions 265A, 297A, and 329A sere known in the art for reducing IgG effector functions.  The only difference is the combination of these three know substitutions. One of ordinary skill in the art would have combined 265A, 297A, and 329A by known methods of recombinant mutagenesis methods with no change in their respective functions, and the combination would have yielded predictable results of an IgG Fc mutant with reduced binding to C1q or reduced binding to FcγR.  Further, given the unwanted effector functions such as CDC and ADCC of IgG antibody can be reduced or eliminated substituting amino acid residues 265, 297, and 329 with alanine in the Fc region of IgG antibody, one of ordinary skill in the art would be capable of applying the known technique of amino acid substitutions in the Fc region to an IgG antibody or Fc fusion protein in order to improve the therapeutic effect and reduce unwanted effector functions.  Since the CH2 domain in the Fc region is away from the antigen binding domain or Fc-fusion partners, amino acid substitutions in the CH2 region would not be expected to affect antigen binding or the function of the fusion partner. 

	As such, applicant’s arguments have not been found persuasive.

12.	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/CHUN W DAHLE/Primary Examiner, Art Unit 1644